                                          United States District Court
                                         NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION


      Jdnited States of America,                              Case No


                       Plaintiff,                             STIPULATED ORDER EXCLUDING TINfe^^^^&ofe
                  V.                                          UNDER THE SPEEDY TRIAL ACT



                       Defendant(s).

                                                ord(on _
For the reasons stated by the parties on the record         /-               j the court excludes time under the Speedy
Trial Act from   I"                 to                     and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s);
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               5'eel8U.S.C.§3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants,         the nature ofthe prosecution, or       the existence i 3f novel questions of fact
               or law,that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant tlie reasonable time
               necessary for effective preparation, taking into account the exercise of ^ ue diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

        "y     With the consent ofthe defendant, and taking into account the public in ;erest in the prompt
         /
               disposition
               j•        ^
                           of criminal ^cases
                                          i-i
                                              , the court sets
                                                          oofo
                                                               the preliminary hearing  to the date set forth in the first
                                                                                Aarinrr tA tr

               paragraph and — based on the parties' showing of good cause — finds            ,ood cause for extending
               the time limits for a preliminary hearing under Federal Rule of Crimina        Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
               exclusions set forth above). See Fed. R. Crim. P. 5,1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.

        DATED:
                                                              (JDONNA M.RYU
                                                                 United States Magistrate J


        STIPULATED:
                                    forD^fendant                 Assistant           tates Attorney


                                                                                                           V. 1/10/2019
